





CITATION:
R. v.
Petruzzo
, 2011 ONCA 386



DATE: 20110517



DOCKET: M38186



COURT OF APPEAL FOR ONTARIO



Laskin J.A. (In Chambers)



BETWEEN



Her Majesty the Queen



Responding Party



and



Giovanni
Petruzzo



Moving Party



Giovanni
Petruzzo
, acting in person



Gleb

Bazov
,
          as duty counsel



Amanda Ross, for the responding party



Heard:
May 11, 2011



On a motion for leave to appeal the
          decision of the Provincial Offences Appeal Court by Justice Eric N. Libman,
          dated October 13, 2009.



Laskin J.A.:



[1]

Mr.
Petruzzo
was convicted of
    disobeying a traffic sign contrary to s. 182(2) of the
Highway Traffic Act
, R.S.O. 1990 c. H-8.  He was driving south on Bay Street and turned
    right onto Richmond Street contrary to a sign that prohibited right-hand
    turns.  The appeal from his conviction
    was dismissed by Libman J. of the Provincial Offences Appeal Court.

[2]

Mr.
Petruzzo
now seeks to
    leave to appeal to this court under s. 139 of the
Provincial Offences Act
, R.S.O. 1990 c. P.-33.  To obtain leave he must show that it is
    essential in the public interest or for the due administration of justice that
    leave be granted.

[3]

Mr.
Petruzzo
raises two
    grounds of appeal: 1) he should have been charged under s. 144(9) of the
Highway Traffic Act
, which specifically
    prohibits turns at intersections; and 2) his conviction was invalid because the
    sign prohibiting a right-hand turn at Bay and Richmond was in English only,
    instead of in both English and French, contrary to the
French Language Services Act
, R.S.O. 1990 c. F-32.

[4]

Neither ground of appeal warrants granting leave.  Before dealing with each grounds
    specifically, I make two preliminary points.  First, neither ground was raised at trial.  Second, Mr.
Petruzzo
has not served a notice of constitutional question challenging the
    constitutionality of the
French Language
    Service Act
.

[5]

On the first proposed ground of appeal, the prosecutor
    was entitled to proceed under s. 182(2) of the
Highway Traffic Act
.  Section
    182(2) is a general provision requiring motorists to obey instructions or
    directions on a traffic sign.  I know of
    no authority or principle that required the prosecutor to seek an amendment to
    change the charging section to the more specific provision dealing with
    intersections.  Mr.
Petruzzo
was aware of and understood the allegation against him and, on the facts found
    by the trial judge, was properly convicted under s. 182(2).

[6]

On the second ground, Mr.
Petruzzo
contends that the
French Language
    Services Act
obliges the City of Toronto to have bilingual traffic
    signs.  He points to two sections of that
    Act, ss. 5 and 14, in support of his contention.  Neither section assists him.

[7]

Section 5 stipulates that a person has the right to
    receive available services in French from any head or central office of a
    government agency.  However, the definition
    of government agency in s. 1 expressly excludes municipalities.

[8]

The City of Toronto is designated in the Schedule to
    the Act as a bilingual area, and under s. 14 may pass a by-law providing that
    the administration of a municipality shall be conducted in both official
    languages and that all or specified municipal services shall be available in
    English and French.  However, the City of
    Toronto has not passed such a by-law.  Because it has not done so, s. 52 of Regulation 615 under the
Highway Traffic Act
applies and
    forecloses the need for bilingual traffic signs.  Section 52 states:

A municipality situated in an area designated by
    the
French Language Services Act
is
    not required to comply with the sign requirements for such areas unless it has
    passed a by-law under section 14 of that Act.

[9]

Nonetheless, Mr.
Petruzzo
finds support for his argument in the decision of Justice of the Peace Napier
    in
R. v. Myers
,

2004
CarswellOnt
5638 (C.J.).  In that case, the Justice of the Peace held
    that unilingual traffic signs in the City of Toronto were not valid.  In his view, because the City is a designated
    bilingual area under the
French Language
    Services Act
, traffic signs under the
Highway
    Traffic Act
must be in both English and French.

[10]

Respectfully, I consider the decision in
Myers
to be wrong.  It does not satisfactorily explain why the
    City of Toronto is obliged to have bilingual signs when it has not passed a
    by-law under s. 14 of the Act.  Most
    important,
Myers
does not refer to s.
    52 of Regulation 615, which expressly states that absent a by-law under s. 14,
    bilingual signs are not required.

[11]

The motion for leave to appeal is dismissed.

John Laskin J.A.


